Memorandum. The order of the Appellate Division should be affirmed. Defendant did not, either at the sentencing hearing or on any other occasion, claim that he aided any prosecution efforts and, indeed, there is no such evidence. Hence, he may not obtain relief under the ameliorative provisions of paragraph (b) of subdivision 1 of section 65.00 of the Penal Law. In any event, any such claim would prove unavailing (People v Eason, 40 NY2d 297 [decided herewith]).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.